Citation Nr: 0007812	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-44 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for weakness of the lower 
extremities due to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to November 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to weakness of the bilateral lower extremities 
due to MS.


FINDING OF FACT

Medical evidence of a nexus between multiple sclerosis and 
the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
multiple sclerosis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are silent for any 
pertinent notations, complaints, or clinical findings.  Some 
of the veteran's service records that include his period of 
Reserve duty from November 1967 to January 1974 are 
associated with the veteran's claims folder.  Post-service 
records include a discharge summary related to VA 
hospitalization from June to July 1988, the report of which 
reflects that the veteran first experienced signs of multiple 
sclerosis in April 1986.  He was diagnosed with multiple 
sclerosis in July 1986.  VA outpatient records extending from 
July 1988 to March 1989 disclose ongoing treatment and 
physical therapy for control of the veteran's multiple 
sclerosis.

VA medical records dated from January 1995 to February 1996 
in pertinent part reveal ongoing treatment for symptomatology 
associated with the veteran's multiple sclerosis.  Included 
in a May 1995 VA hospital record is the veteran's past 
medical history of multiple sclerosis.  In an August 1995 
record, the veteran complained of discomfort and nervousness 
in his legs and feet that had been ongoing for a couple of 
years.  Again in a February 1996 clinical record, the veteran 
complained of weakness in his lower extremities due to his 
multiple sclerosis.  VA examination report dated in February 
1996 reveals the veteran's reported exposure to Agent Orange 
while in service.  The examiner noted the veteran's diagnosis 
of multiple sclerosis dated sometime in 1985 with repeated 
hospitalizations and relevant treatment.  

Discharge summaries extending from August 1996 to September 
1997 relate primarily to surgery for other disabilities.  
Symptomatology of the lower extremities associated with the 
veteran's multiple sclerosis is noted.  The veteran was 
hospitalized again in October 1998 for multiple medical 
problems, including multiple sclerosis.  

In July 1999, the veteran canceled his previously scheduled 
hearing.  

Analysis

This veteran contends that his post-service multiple 
sclerosis relates to his period of service, either directly 
or as a result of exposure to herbicides.  In well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including multiple sclerosis if the 
disability becomes manifest to a compensable degree within 
seven years after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Furthermore, a disease listed in 38 C.F.R. § 3.309(e) 
associated with exposure to certain herbicide agents during a 
period of service in Vietnam, will be considered to have been 
incurred in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i); § 3.309(e) (1999).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence.)  See Anderson, supra; see also Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this veteran's case, he has failed to establish a well 
grounded claim.  Overall, the evidence of record does not 
substantiate that his post-service diagnosis of multiple 
sclerosis relates in any way to his period of service.  The 
veteran's service medical records are negative for any 
pertinent findings, complaints, or notations.  In this 
respect, there is no evidence to support an inservice 
incurrence.  Caluza v. Brown, 7 Vet. App. 498, 506.  
Furthermore, the record supports that the veteran first 
noticed symptoms of multiple sclerosis in April 1986 and 
subsequently was diagnosed several months afterward.  The 
lapse in time of an 18-year period between the veteran's 
departure from service and his ultimate diagnosis of multiple 
sclerosis also prevents the veteran from prevailing on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In light of the above-noted medical evidence, the record is 
clear that the veteran was not diagnosed with multiple 
sclerosis until many years after service, and as such, there 
is no competent evidence of record to substantiate a medical 
relationship between post-service multiple sclerosis and the 
veteran's period of service.  Therefore, the veteran has 
failed to provide evidence of a medical nexus between post-
service multiple sclerosis and his period of service, as 
required by the prevailing regulations and law.  Caluza at 
506.  Thus, in this respect, his service connection claim 
necessarily fails.

Nonetheless, the veteran also claims that he is entitled to 
service connection for symptomatology affecting his lower 
extremities associated with his multiple sclerosis due to 
exposure to herbicides while in service.  Although the 
veteran has been diagnosed with multiple sclerosis, such 
diagnosis does not fall within one of those diseases 
associated with exposure to certain herbicide agents as 
enumerated in 38 C.F.R. § 3.309(e).  Thus, although the 
veteran may have been exposed to herbicides during his period 
of service in Vietnam, such exposure, absent a diagnosis of a 
disease listed in § 3.309(e), is insufficient to presume that 
his multiple sclerosis necessarily was incurred in service.  
38 C.F.R. § 3.307(a).  

However, a veteran may establish service connection for a 
disease or disability due to herbicide exposure where there 
is proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994); 38 C.F.R. § 3.303.  In the case of a 
disability which is not presumed under law to have been 
caused by exposure to herbicides, however, proof of actual 
exposure to herbicides during service in Vietnam is also 
required.  McCartt v. West, 12 Vet. App. 164 (1999)

In this regard, the Board notes that the veteran has failed 
to put forth evidence of nexus between herbicide exposure 
associated with Agent Orange while in service and his current 
multiple sclerosis.  Further, in spite of the veteran's 
allegations that he was exposed to herbicides while in 
service, his service medical records are silent as to any 
herbicide or pesticide exposure during the veteran's period 
of active service. 

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  The Board stresses that 
the duty to assist the veteran is triggered upon the 
submission of a well grounded claim.  As the Board concludes 
that the claim of service connection is not well grounded, 
such duty does not arise in this case.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for weakness of the 
bilateral lower extremities due to multiple sclerosis is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

